NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLERGAN, INC., ALLERGAN USA, INC.,
ALLERGAN SALES, LLC, ENDO
PHARMACEUTICALS SOLUTIONS, INC.,
AND SUPERNUS PHARMACEUTICALS, INC.,
Plaintiffs-Appellan,ts,
V.
WATSON LABORATORIES, INC. - FLORIDA,
Defendcmt~Appellee,
AND
SANDOZ, INC.,
Defen,dant-Appellee,
AND
PADDOCK LABORATORIES, INC.,
Defen,dan,t-Appellee.
2012-1310
Appea1 from the United States District C0urt for the
District of DelaWare in consolidated case n0. 09-CV-0511,
Chief Judge Greg0ry M. S1eet.
ON MOTION

ALLERGAN V. WATSON LABS 2
ORDER
Upon consideration of the April 27, 2012 order expe-
diting briefing on the merits of this appea1,
IT ls OR1)ERED THAT:
(1) Oral argument for the merits of the appeal is
scheduled to be held at 10 a.m., June 14, 2012, in Court-
room 402. The parties shall notify the clerk in writing of
the name of the counsel who will present oral argument
no later than May 25, 2012. 4
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear this case.
FOR THE COURT
MA¥ 02 2012 /s/ J an Horba1y
Date J an Horbaly
Clerk
cc: Jonathan E. Singer, Esq.
Charles A. Weiss, Esq.
Deanne E. Maynard, Esq. mfg
W@11dY M- Ward, Es . .s.c0unT0FAPPsALsFon
q U mEFEnEa.v_iclncu1T
38 mw 02 2012
.\mHoaaiiv
eisen